
	
		I
		112th CONGRESS
		1st Session
		H. R. 1273
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Pierluisi (for
			 himself, Mr. Andrews,
			 Mr. Rangel,
			 Mr. Serrano,
			 Mr. Conyers,
			 Mrs. Christensen,
			 Mr. Grijalva,
			 Ms. Roybal-Allard,
			 Mrs. Napolitano,
			 Mr. Faleomavaega, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to apply
		  the additional Medicare HITECH payment provisions to hospitals in Puerto
		  Rico.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Hospital HITECH Amendments
			 of 2011.
		2.Application of
			 Medicare HITECH payments to hospitals in Puerto Rico
			(a)In
			 generalSubsection (n)(6)(B)
			 of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by
			 striking subsection (d) hospital and inserting hospital
			 that is a subsection (d) hospital or a subsection (d) Puerto Rico
			 hospital.
			(b)Offsetting
			 reductionSubsection (n)(2) of such section is amended by adding
			 at the end the following new subparagraph:
				
					(H)Budget
				neutrality adjustmentThe
				Secretary shall reduce the applicable amounts that would otherwise be
				determined under this subsection with respect to—
						(i)fiscal year 2012
				by an amount that the Secretary estimates would ensure that estimated aggregate
				payments under this subsection for fiscal years 2011 and 2012 are not increased
				as a result of the amendment made by subsection (a) of section 2 of the Puerto
				Rico Hospital HITECH Amendments of 2011; or
						(ii)a succeeding fiscal year by an amount that
				the Secretary estimates would ensure that estimated aggregate payments under
				this subsection for such fiscal year are not increased as a result of the
				amendments made by subsections (a) and (c) of such
				section.
						.
			(c)Conforming
			 amendments(1)Subsection (b)(3)(B)(ix)
			 of such section is amended—
					(A)in subclause (I), by striking
			 (n)(6)(A) and inserting (n)(6)(B); and
					(B)in subclause (II), by striking
			 subsection (d) hospital and inserting an eligible
			 hospital.
					(2)Paragraphs (2) and (4)(A) of section
			 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m)) are each amended by
			 striking 1886(n)(6)(A) and inserting
			 1886(n)(6)(B).
				(d)ImplementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may implement the amendments made by
			 subsections (a), (b) and (c) by program instruction or otherwise.
			(e)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–3).
			
